Citation Nr: 1002450	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU) for compensation purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 
to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO.  

In November 2007, the Board granted an increased initial 
rating of 70 percent for posttraumatic stress disorder (PTSD) 
and remanded an inferred claim for a TDIU rating to the RO 
for further development.  



FINDING OF FACT

The service-connected disability picture currently is shown 
to be productive of a level of industrial inadaptability that 
would preclude the Veteran from securing and following 
substantially gainful employment consistent with his work and 
education background.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating for 
compensation purposes are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2007).  

If there is only one service-connected disability, it must be 
rated 60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated 40 percent 
or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  

That is, TDIU may not be assigned if unemployability is a 
product of advanced age, or of other nonservice-connected 
disabilities, rather than a result of functional impairment 
due solely to service-connected disabilities.  38 C.F.R. 
§ 4.19.  

Here, the Veteran is rated at 70 percent for his service-
connected PTSD.  

The Veteran underwent a VA examination for PTSD in February 
2005.  In the examiner's March 2005 addendum, he noted 
unemployment in the Axis IV diagnosis section.  According to 
the examiner, the Veteran has social and industrial 
impairments that would influence employability.  He added, 
however, that this did not totally preclude the Veteran from 
being employed in the future.  

The Veteran was admitted to a VA facility for heroin 
detoxification in October 2007.  The clinician noted the 
Veteran's report of working "under the table" in 
construction.  In December 2008, the Veteran submitted a 
statement disputing the October 2007 notation.  He contended 
that he told the clinician that he had worked in a vocational 
rehabilitation program.  Thus, he did not pay taxes for the 
work he did as part of that program.  He insists that this 
occurred in 2002 or 2003 despite the October 2007 note 
implying contemporaneous "under the table" employment.  
Moreover, the Veteran stated that other than the program in 
2002 or 2003, he has not worked since 1995.  

In May 2008, the RO determined that the Veteran was not 
competent to handle disbursement of VA funds.  This 
determination was made pursuant to a October 2007 VA 
treatment note.  The VA psychiatrist indicated that the 
Veteran's inability to manage his own finances was due to his 
repeated heroin relapses.  

Another VA examination was conducted in April 2009.  The 
examiner noted that symptoms such as panic attacks, low 
motivation, mood swings, irritability and exhaustion from 
poor sleep that interfered with the Veteran's ability to 
obtain and maintain employment.  Even prior to the Veteran's 
relapse into illicit drug use two years prior, the Veteran 
was unable to obtain gainful employment due to ongoing severe 
PTSD symptoms.  

Although the Veteran also had a nonservice-connected mood 
disorder, the examiner concluded that PTSD appeared to be the 
primary diagnosis.  Furthermore, the Veteran's opioid use was 
related to PTSD because he used it as a form of self-
medication.  The high level of functional and vocational 
limitation was created by the interaction of PTSD and the 
mood disorder.  

Accordingly, on this record, the Board finds that the 
service-connected PTSD, in and of itself, is shown to 
preclude the Veteran from working at substantially gainful 
employment.  The recent VA examiner noted the PTSD had led to 
the Veteran's substance abuse.  

Although the Veteran's mood disorder has also contributed to 
his difficulties, it would be impossible to separate its 
effects on employability from those of the PTSD symptoms.  

Therefore, in resolving all reasonable doubt in the Veteran's 
favor, a TDIU rating by reason of service-connected 
disability is warranted in this case.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  

Accordingly, given the fully favorable action taken 
hereinabove, further discussion of VCAA is not required at 
this time.  



ORDER

A TDIU rating for compensation purposes is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


